department of the treasury internal_revenue_service p o box irs cincinnati oh number release date date date employer id number contact person id number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number department of the treasury internal_revenue_service cincinnati oh legend b limited_liability_company c county d agreement e date f g number h names j name dates date date employer id number contact person iid number contact telephone number contact fax number uil x dollars amount y dollars amount dear we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were formed for the purpose of negotiating and entering into a power purchase arrangement agreement that would be acceptable to your members and b the developer of a project for a new natural_gas fired plant in c you entered into such an agreement called d with b on e which you consider your organizing document the d states you were formed for your members to collaborate to facilitate the development of the project to develop proposed terms and conditions for the members to buy energy and to find opportunities forthe cooperative procurement ofnatural gas natural_gas transportation natural_gas storage and natural_gas scheduling services and to evaluate alternatives for the scheduling and taking delivery of your members prorated share of output further the terms in d will provide additional revenue assurance to help b obtain needed financing of the project from other sources b must have this financing before it can begin the detailed engineering and construction of the project you have g members who consist of h all members are municipal and cooperative electric utility entities from different geographical locations your only activities consist of hiring of a law firm to represent your members as a group for the purpose of negotiating the power purchase arrangement agreement with b each member has one vote you listed f as your only board member on the form_1024 in addition d was signed only by f furthermore you wrote that you were formed to enter into d to achieve the mutual advantage of having common funding of certain activities for the development of mutually acceptable terms and conditions associated with the potential purchase of energy and capacity from b your only expenses are for third party legal services these will be allocated among your members based on the terms in d which states that your expenses are allocated among members based on their individual usage divided by the total usage for all members your legal expenses to date are x dollars you expect an additional y dollars in legal expenses once the contracts with b and h are finalized your operations will terminate this will be after j law sec_501 of the code provides exemption from federal_income_tax for business_leagues not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 defines a business league as an association having a common business_interest whose purpose is to promote the common business_interest and not to engage in a regular business of a kind ordinarily carried on for profit its activities are directed to the improvement of business conditions of one or more lines of business rather than the performance of particular services for individual persons revrul_56_65 1956_1_cb_199 describes an organization whose principal activity consists of furnishing particular information and specialized individual service to its individual members engaged in a particular industry through publications and other means to effect economies in the operation of their individual businesses is performing particular services for individual persons such organization therefore is not entitled to exemption from federal_income_tax under sec_501 of the internal_revenue_code of as a business league even though it performs functions which are of benefit to the particular industry and the public generally revrul_66_338 1966_2_cb_226 describes an organization that provided business consulting services electronic management services and low cost office supplies and store fixtures to members of a particular retail trade it allowed its members to secure supplies equipment and services more cheaply than if they had to secure them on an individual basis its primary purpose was providing services to its members and not improving business conditions in their trade as a whole in addition its activities constituted a business of a kind ordinarily carried on for profit revrul_71_175 1971_1_cb_153 states that a nonprofit organization whose principal activity was the operation of a telephone-answering service for member doctors is not exempt under sec_501 of the code by providing a telephone-answering service the organization relieves the individual members of the necessity of securing this service commercially resulting in a convenience or economy in the conduct of the letter rev cataiog number 47628k medical practice of its individual members therefore the organization is rendering particular services for individual persons as distinguished from the improvement of business conditions in the medical profession and public health area generally the american automobile association v commissioner of internal revenue 19_tc_1146 held that an organization whose principal activities consist of performing particular services and securing benefits for its members does not qualify for exemption under sec_501 of the code in indiana retail hardware assn inc v united_states ct_cl the court held that when conducting particular services for members is a substantial activity of an organization the organization will be precluded from exemption under sec_501 of the code in 611_f3d_617 9th cir the court examined an organization that was formed to advance the common business interests of its members in the development and regulation of technical standards for the compatibility and interoperability of wireless products and devices within a wireless personal area network the organization develops specifications and use applications and promotes consumer awareness and marketing through its bluetooth technology and trademark the court held that the organization was not a tax-exempt business league under sec_501 of the code because the organization's activities exclusively benefit its members rather than an entire line_of_business the court noted that it strains credulity for the organization to argue that its services indirectly benefit the industry as a whole simply by generating consumer awareness of the availability and reliability of its technology application of law you are not described in sec_501 of the code because you are primarily organized and operated to perform particular services for your members you are not organized in accordance with sec_501 of the code you did not submit a document showing you were legally formed you only submitted d signed by f which is an agreement with b you are not described in sec_1 c because you are primarily organized and operated so members can pool their resources to pay legal expenses to negotiate on their behalf as private individual companies as evidenced by the terms in your agreement in addition the method in which expenses are allocated among your members also indicates you are providing services to members moreover your members formed you to achieve the common advantage of having pooled funding to obtain acceptable terms and conditions concerning the power purchase arrangement you are similar to the organizations in revenue rulings and you are operated primarily to negotiate the most favorable terms in a power purchase agreement for the individual interests of your members rather than negotiate for the improvement of business conditions within the industry once the agreement is negotiated and contracts are executed with your members your operations will cease like these organizations in the revenue rulings you are performing a particular service to your members rather than directing your activities to the improvement of business conditions of your industry as a whole you are similar to the organization in american automobile association in that although the negotiated terms of the power purchase agreement may benefit the community your primary activity cannot be characterized as letter rev catalog number 47628k fostering the improvement of business conditions throughout the industry rather your services are intended to improve your members negotiating power with b you are similar to the organization in indiana retail hardware assn because your primary activity is the performance of services to members because this is your sole activity you are not exempt under sec_501 of the code you are similar to the organization described in bluetooth sig common business interests of your members to negotiate an agreement to purchase energy your activities exclusively benefit your members rather than an entire line_of_business similar to the organization in bluetooth sig inc it would be difficult to argue that your services benefit the industry as a whole because you are paying legal expenses to negotiate the best terms for a power purchase arrangement for your members inc because you were formed to advance the your position you believe you meet all the requirements for exemption under sec_501 of the code for the following reasons e e e e you have a common business_interest and are not-for profit your activities are devoted to improving business conditions of the geographic electric utility line_of_business to fulfill the needs of your non-for-profit members interests of the communities that the plant will serve will be advanced to ensure low-cost electric provided you have no net_earnings and are not organized for profit you have meaningful membership support achieved through member assessment dues you are a membership_organization our response to your position you failed to provide any additional information from which it can be concluded that your activities primarily accomplish purposes within the meaning of sec_501 of the code you are paying legal expenses for negotiating the most favorable terms for a power purchase arrangement for the individual interest of each member this illustrates you provide services for your members rather than work to improve the conditions of a line_of_business as discussed previously this precludes exemption under sec_501 of the code conclusion negotiating a contract for provision of electricity from a natural_gas power plant and associated legal costs for your members is providing particular services for individual persons and thus does not meet one of the requirements to be exempt under sec_501 of the code in addition your activities are not directed to the improvement of the business conditions of the line_of_business of its members as a whole because your activities are aimed only at improving the interest of your individual members therefore you do not meet the requirements for exemption and do not qualify for exemption under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e your name address employer_identification_number ein and a daytime phone number letter rev catalog number 47628k e e e e e acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney - we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address letter rev catalog number 47628k u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
